NOTE: This order is nonprecedential.

mutual] étateﬁ Qtnurt of appeals
fur the jfeheral (ﬂiirmit

JOHN A. BROWN,

Petitioner,

V.

DEPARTMENT OF THE ARMY,
Respondent.

2012-3118

Petition for review of the Merit Systems Protection
Board in case no. AT07521 10629-1-1.

ON MOTION

ORDER

John A. Brown moves for a 31-day extension of time,
until August 20, 2012, to ﬁle his initial brief.

Upon consideration thereof,
IT IS ORDERED THAT:

The motion is granted.

 

JOHN BROWN V. ARMY 2

FOR THE COURT

JUL 2 5 2012 Isl Jan Herbal
Date Jan Horbaly
Clerk

cc: Lee W. Berry, IV, Esq.
J. Hunter Bennett, Esq.

321

F LED
u.s. COURT 27F APPEALS FOR
THE FEDERAL cmcun

JUL 26 ZUIZ

JAN HDRBALY
CLERK